Citation Nr: 1813565	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-42 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder (alternatively claimed as calcified granulomas, asbestosis, and COPD/breathing problems), to include as due to asbestos exposure.

2.  Entitlement to service connection for bilateral hearing loss (BLHL).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Alan Watt, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from December 1954 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was afforded a Travel Board hearing which was conducted in October 2017 by the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding has been associated with the claims file.

The issue of entitlement to service connection for a lung disorder entails all pulmonary diagnoses and not just an unspecified asbestos-related disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the issue has been accordingly re-characterized on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Regarding entitlement to service connection for a lung disorder, the Veteran was afforded a VA examination in February 2013.  Although the examiner acknowledged the Veteran's relevant medical history included pleural scarring, pleural thickening and right pleural basal apical scar, with chronic obstructive pulmonary disease, the examiner focused on the narrow question of whether the granulomas present in the lungs were due to asbestos exposure.  Apparently, by definition of a granuloma they are not due to asbestos exposure, nor are they disabling.  Because this seems to ignore the fundamental matter at issue, another examination is indicated.  

In addition, it appears further effort needs to accomplished to procure potentially relevant, outstanding treatment records from VA medical facilities.  In his statements and testimony, the Veteran has indicated that he has sought treatment with VA facilities for his claimed conditions since his 1957 discharge from service.  However, apart from a search at the VAMC Jackson, Mississippi for the period between 1957 and 1963, (apparently based on a reference in a 1968 medical record), the record does not appear to reflect any attempts to procure potentially relevant, pre-2011 medical documentation from the VAMC in Houston or Jackson.  This should be accomplished.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Consistent with the Veteran's report of post service treatment with VA beginning soon after service discharge, attempt to obtain and associate with the claims file all non-duplicative VAMC treatment records relating to the Veteran for the period prior to 2011, from the Houston and Jackson VAMC.  This should include a search of any archived material, and a negative response if no record is found.  

2.  Ask the Veteran to provide a release for relevant records of treatment from any private facilities he frequented from 1957 to the present for the claimed disabilities.  If he provides the necessary releases assist him in obtaining the records identified following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

Document all unsuccessful attempts made at procuring potentially outstanding medical documentation.

3.  Following completion of the above, arrange for the Veteran to undergo VA examination for respiratory diseases by an appropriate person.

The claims file should be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include imaging testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current pulmonary/respiratory disease(s)/disabilities.  This should include any such validly diagnosed disability at any point pertinent to the claim for service connection on appeal (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically-related to service, including exposure to asbestos therein.

A complete, clearly-stated rationale for the conclusions reached should be provided.

4.  After completion of the above and any additional development as may then become indicated, re-adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



